                                                                               FILED
 1                                                                  CLARK. U.S. D!S?gICT GQURT

 2
                                                                        JUL ~ 5 ~Q~9
 3
                                                                                     CALi~QRN1A
                                                              C:'~lTRA: ~IS~~IL'? OF
 i~
                                                              E4~            i           ~p,~r
 5

 6                            UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
       ~ UNITED STATES OF AMERICA,
 9

l0                                 Plaintiff,        CASE NO. CcZ r1
                                                                   ' ~'~~ ~S~
11                          v.
12                                                    ORDER OF DETENTION
13

[~
~                                  Defendant.
15 I

16                                                     I.

17         A.(~ On motion ofthe Government in a case allegedly involving:
18              1.()     a crime of violence.
19             2.(~ n offense with maximum sentence of life imprisonment or death.
20             3.(       a narcotics or controlled substance offense with maximum sentence
21                       often or more years .
~~a            4.()     any felony -where the defendant has been convicted of two or more
23                       prior offenses described above.
24             5. O     any felony that is not otherwise a crime of violence that involves a
25                       minor victim, or possession or use ofa firearm or destructive device
26                      or any other dangerous weapon, or a failure to register under 18
27                      U.S.0 § 2250.
28         B.()       On motion by the Government /( )on Court's own motion, in a case

                              ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

       CR-94(06/07)                                                                               Page i of4 ~
 1                     allegedly involving:
 2          () On the further allegation by the Government of:
 3            1.(~ a serious risk that the defendant will flee.
 4            2.()        a serious risk that the defendant will:
 5                  a.()obstruct or attempt to obstruct justice.
 6                  b.()threaten, injure, or intimidate a prospective witness or juror or
 7                        attempt to do so.
 8       C. The Government()is/()is not entitled to a rebuttable presumption that no
 9            condition or combination ofconditions will reasonably assure the defendant's
10            appearance as required and the safety of any person or the community.
11
12                                                     II.
13       A.(C~ The Court finds that no condition or combination of conditions will
14                     reasonably assure:
15            1. ~ the appearance ofthe defendant as required.
16                  () and/or
17            2.(~ the safety of any person or the community.
18       B.(c.Y The Court finds that the defendant has not rebutted by sufficient
19                    evidence to the contrary the presumption provided by statute.
20

21                                                    III.
22       The Court has considered:
23       A. the nature and circumstances of the offenses)charged, including whether the
24           offense is a crime of violence, a Federal crime ofterrorism, or involves a minor
25           victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the defendant;
27       C. the history and characteristics of the defendant; and
28       D. the nature and seriousness of the danger to any person or to the community.

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                      Page 2 of4
                                                         IV.
 2          The Court also has considered all the evidence adduced at the hearing and the
 3          arguments and/or statements of counsel, and the Pretrial Services
 4          Report/recommendation.
 5

 6                                                        V.
 7          The Court bases the foregoing findings) on the following:
 8          A. („c~       As to flight risk:
 9             `7p/tc t
                                 p ~
                             ~l~V~        v ~   .~a ~~,r—r
                t
10

11

12

13 I

14

15

16         B.(~           As to danger:                                    l
                                                          ✓c `~.- y~.Qs~ ~T1 r~cC~!'M       ~~L-E'St ~'~1
                             r~ ~/~t Y~a~ ~ ~~"p`~-~ ~
17 ~             P    ~~(~
                        (~~~
                         `
                         /r~~~ ~~~G~I
                                                   1
                                                O~r7'       pC`r~{/.
                                                                    1.
                                                                         V..~n~arj
                                                                                                            ~


                              ~                             ~                       a
18       ~-~~ C 1.vin,--a \            o C'f—~ ~.,,.~j ~~.,
                                                          ( t       .r      ,J`~(~-~~ S c ~-.
19

20

21

22

23

24                                                       VI.
25         A.() The Court finds that a serious risk exists that the defendant will:
26                    1.()obstruct or attempt to obstruct justice.
27                    2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

       CR-44(06/07)                                                                                  Page 3 of 4 ~
      1         B. The Court bases the foregoing fmding(s) on the following:
     2

     3

     4

     5

     6

     7

     8

     9                                                    VII.
 10

 11            A. IT IS THEREFORE ORDERED that the defendant be detai
                                                                                           ned prior to trial.
 12            B. IT IS FURTHER ORDERED that the defendant be commi
                                                                                        tted to the custody
 13                 of the Attorney General for confinement in a corrections facility separ
                                                                                                     ate, to
 14                the extent practicable, from persons awaiting or serving sente
                                                                                            nces or being
 15                held in custody pending appeal.
 16            C. I'~ IS FURTHER ORDERED that the defendant be affor
                                                                                        ded reasonable
 17                opportunity for private consultation with counsel.
18            D. IT IS FURTHER ORDERED that, on order of a
                                                                            Court of the United States
19                 or on request of any attorney for the Government, the person
                                                                                           in charge of the
20                 corrections facility in which the defendant is confined deliver
                                                                                            the defendant
21                to a United States marshal for the purpose of an appearance
                                                                                          in connection
22                with a court proceeding.
23

24

25

26        DATED:             `~ ~1 ~q
27
                                                            TED TATE MA I TRATE JUDGE
                                                                 r~I~IJL L. ~63hAi1~i
28

                                  ORDER OF DETENTION AFTER HEARING(IS U.S.C.§3142(1))
         CR-94(06/07)
                                                                                                     Page 4 of4
